DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because there are two paragraphs presented in the Abstract.  See MPEP 608.01(b), I, c..  Correction is required.  See MPEP § 608.01(b).
Claim Suggestion
Claim 7, line 3 recites “the valve….” Applicants are encouraged to amend to recite “the flow limiting valve” in order to maintain consistent claim language.
Claim 8, line 4 recites “the filter….” Applicants are encouraged to amend to recite “the hemofilter 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 13 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 2 recites the limitation "the hemofilter".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 4 recites the limitation "the flow".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 4 recites “opening of the valve being proportional to the flow and a hematocrit.” It is unclear if the relationship is between the opening of the valve to “the flow”, to the “hematocrit” or some unknown combination of “the flow and hematocrit.”
Claim 7, line 3 recites “automatically regulates.” It is unclear what causes an automatic regulation.  That is, it is unclear if there is a controller or another component placed within the equipment. 
Claims 8-10, 13 and 14 are also rejected by virtue of its dependency. 
The term “small” in claim 8 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention..
Regarding claims 10, 13 & 14, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2017/0350529 (hereinafter US 529) in view of US PAT 5651765 (hereinafter US 765).
Regarding claim 7, US 529 discloses a membrane valve for controlling flow and pressure relief in order to control the flow of blood in an extracorporeal circulation (CEC) device (see paragraphs [0001], [0008]-[0011], [0025]-[0030] and [0069]-[0071]), which is deemed a residual blood connection and recovery equipment comprising a flow limiting valve. 
US 529 discloses that the “membrane valve (1) for controlling flow and pressure relief of the present disclosure may be used as an adjustable relief valve…” (see paragraph [0041]).  That is, “[W]hen applying a positive pressure (P+) or negative (P-) in the control door (10), the valve can be open or closed, so that to interrupt or control the flow rate through the valve. This control may, including, be made at a distance, through the air or fluid, or through an actuator coupled directly to the valve (1)….” (see paragraph [0043]; see also paragraphs [0045]-[0057]), which is deemed automatically regulates a resistance in a line as a function of an inlet pressure, an opening of the valve being proportional to the flow and a hematocrit.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 529 is substantially identical to the claimed flow limiting valve of the present application, and therefore, the structure of US 529 is presumed inherently capable of automatically regulating a resistance in a line as a function of an inlet pressure, an opening of the valve being proportional to the flow and a hematocrit. 
US 529 discloses that the membrane valve is applicable for blood flow control and can be used in devices for extracorporeal circulation (CEC).  US 529 discloses that in “CEC, blood is pumped at flows greater than 5 liters per minute. These flows generate high pressures, being able to exceed 300 mmHg, which generates risks of damages to devices such as hemoconcentrators and hemofilters” (see paragraph [0010]; see also paragraphs [0009] and [0011]).  US 529 explicitly discloses that the membrane valve can be used with a hemofilter but does not explicitly disclose the membrane valve being disposed at the exit of a hemofilter.
US 765 discloses an arterial line blood filter for use in extracorporeal blood circuits that is used during heart bypass surgeries (see Col. 2, lines 44-65; Col. 3, lines 44-64 and Col. 7, lines 5-31).  The arterial line blood filter of US 765 is deemed a hemofilter. 
US 765 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the membrane valve of US 529 with the hemofilter of US 765 as US 529 discloses that the membrane valve is to be used with hemofilters in order to minimize &/or eliminate the risk of damage to the device and the blood.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the membrane valve of US 529 at the exit of the hemofilter of US 765 so as not to interfere with the cap feature of the hemofilter of US 765 (see col. 6, line 50 – Col. 7, line 3). 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 529 in view of US 765 as applied to claim 7 above, and further in view of CN 105889532 (hereinafter CN 532).  
Regarding claim 8, modified US 529 discloses the invention as discussed above in claim 7. Further, modified US 529 discloses “said folded membrane (7) is assembled inside the valve body (1), in order to form two distinct enclosures, one inner enclosure (8) to said folded membrane (3), like a flow line segment, and other enclosure (9) forming another space between said membrane (7) and the inner wall of the body (2), composing one type of air chamber” (See paragraph [0029]; see also figure 1), which is deemed a casing of the valve, as recited in claim 8.  
Modified US 529 does not explicitly disclose a small piston installed in a casing and does not explicitly disclose a pressure sensor embedded in the casing of the valve.  Further, as stated above, the term “small” is a relative term. For the sake of compact prosecution, the claimed small piston is understood as a piston. 
CN 532 discloses a flow control valve comprising a pressure sensor (8) that senses the flow rate within the flow control valve and a controller (6) comprising a control rod (6-2) and a spring (4) (see figure 1 and paragraphs [0007], [0010], [0011], [0017], [0019], [0020], [0029], [0030]).  CN 532 discloses “[W]hen the pressure sensor senses that the flow rate exceeds the limit, the alarm light is on, and the controller can be moved downward to reduce the flow until the alarm light is off. The flow rate at this time is lower than the set flow rate. The distance the controller moves down can precisely control the flow rate” (see paragraph [0017]).  
CN 532 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid processing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a pressure sensor and a controller with a control rod and a spring, as disclosed in CN 532, to the device of modified US 529 in order to monitor and control the rate of the flow of fluid through the membrane valve of modified US 529.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 529 in view of CN 532 is substantially identical to the claimed small piston of the present application, and therefore, the structure of modified US 529 in view of CN 532 is presumed inherently capable of adjusting an opening pressure thereof at a beginning of a process.  Furthermore, the structure of modified US 529 in view of CN 532 is substantially identical to the claimed pressure sensor of the present application, and therefore, the structure of modified US 529 in view of CN 532 is presumed inherently capable of being embedded in the casing of the valve to ensure a precise adjustment of the opening pressure and also to monitor a pressure at the outlet of the filter during the process.  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 529 in view of US 765 and CN 532 as applied to claim 8 above, and further in view of JP 2017-520312 (hereinafter JP 312). 
Regarding claim 9, modified US 529 in view of CN 532 discloses the invention as discussed above in claim 8. Further, modified US 529 in view of CN 532 does not explicitly disclose a second pressure sensor installed in the entrance chamber of the hemofilter.  
JP 312 discloses device for aspirating blood during a surgical procedure and transferring it to a secretion collection container that addresses concerns regarding unexpected increase in blood arising from surgical wounds (see paragraphs [0001], [0011], and [0013]).  The device of JP 312 comprises several valves, filter and pressure sensors ((see paragraphs [0013], [0015]-[0022], [0034], [0036], [0052]-[0054], [0058]-[0060], [0064]-[0066] and figures 4, 7, 8, & 10-14).  JP 312 disclose that the “patient is further protected from harm by the preferred presence of the positive pressure valve 12 on the suction hose 10. Preferably, pressure sensor 101 also monitors pressure in the aspiration line.  This pressure sensor 101 is preferably likewise part of the device 1 according to the invention and is preferably connected to the control of the device 1 , in particular to the control of the positive pressure pump 150” (see paragraph [0064]).  Additionally, pressure sensors, (161) & (171), “are preferably present to monitor and in some embodiments control the pressure developed in the corresponding pumps” (see paragraph [0066]; see also figures 7-9 & 10-14).  Thus, JP 312 discloses a pressure sensor being present at the inlet and outlet of the container (18) comprising the filter device (188)/(186) (see figures 7-9 & 10-14).  
JP 312 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid processing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the device of modified US 529 in view of CN 532 a second pressure sensor at the entrance of the hemofilter, as disclosed in JP 312, in order to monitor and control the rate of the flow of fluid entering the hemofilter of modified US 529 in view of CN 532.  JP 312 discloses a pressure sensor at the entrance of and at the exit of a filter device.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 529 in view of CN 532 and JP 312 is substantially identical to the claimed second pressure sensor of the present application, and therefore, the structure of modified US 529 in view of CN 532 and JP 312 is presumed inherently capable of measuring the filter inlet pressure, together with the first pressure sensor, to allow the calculation of TMP during the process.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 529 in view of US 765 as applied to claim 7 above, and further in view of US PAT 6607386 (hereinafter US 368). 
Regarding claim 10, modified US 529 discloses the invention as discussed above in claim 7. Further, modified US 529 does not explicitly disclose a pump, equipped with a flexible and impermeable membrane installed inside a hermetically sealed rigid casing having cartwheel-like valves at the inlet and outlet, a pumping being provided through an outer driver that cyclically injects and sucks air or liquid into the compartment formed between said membrane and said outer pump casing, through a side connector.  
US 368 discloses a linear pump for pumping a fluid, such as blood in an extracorporeal device (see col. 2, lines 39-52, col. 3, lines18-35, col. 4, lines 23-36).  US 368 disclose that the pump comprises 
a pump housing having an inlet end cap and an outlet end cap in sealed engagement with the housing. A conforming bladder may be positioned within the housing, also secured to each end cap, thereby forming two chambers within the housing. An inner chamber may be formed within the bladder, while an outer chamber may be formed by the annular area external to the bladder and internal to the housing. Each chamber may be fluidly connected with at least one inlet port and at least one outlet port, with each port containing a check-valve to control fluid flow through the pump. Each end plate may be axially fixed with respect to the position of the opposing end plate. The pump may include a plurality of ribs extending generally parallel with a central axis through the pump housing and circumferentially spaced interior or exterior of the bladder. Each rib is attached along a portion of its length to the bladder, and may be integral between bladder layers. Each rib may be engaged with a linear motor to cause the rib to extend or retract with respect to the linear motor. The ribs may be formed to flex or bow when moved with respect to the linear motor, such that the plurality of ribs may in concert act to apply lateral forces upon the bladder, thereby distorting the shape of the bladder with respect to a bladder resting shape. Depending upon the direction of flexion, such distortion may cause a constriction or an expansion of the bladder such that the volume of the inner bladder changes inversely with the volume of the outer chamber. To control the direction of flexion, the ribs may preferably be formed relatively slat-like, or oval shaped, such that a natural direction of flex or bending is achieved. A plurality of bladder extensions may each include an enlarged end for sliding within a slot in a respective rib.
(see col. 2, line 38 -  col. 3, line 6); see also figures 1-3). 
US 368 discloses that the bladder is a flexible bladder may be an elastic bladder material or may be “a weave material or sections movable relative to each other to form the alternating generally cylindrical and generally hourglass configuration” (see col. 6, lines 15-32).  The bladder of US 382 is necessarily impermeable otherwise the fluid, such as blood, would leak through the bladder and the pump would not function as intended.  Alternatively, even if the bladder is not inherently impermeable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention use a flexible and impermeable material for the bladder in order to avoid leakage.  
The casing of the pump is necessarily hermetically sealed.  US 382 discloses that the “pump housing having an inlet end cap and an outlet end cap in sealed engagement with the housing” (see col. 2, lines 42-44).  Hermetically sealed is deemed to be impervious to external influence.  
Thus, in US 382, the pump is equipped with a flexible and impermeable membrane installed inside a hermetically sealed rigid casing having valves at the inlet and the outlet (see figures 1-5).  
As stated above, the “cartwheel-like” valves limitation is deemed indefinite.  For the sake of compact prosecution, the Examiner understands “cartwheel-like” valve to be a circular valve.  According to the Oxford dictionary, a cartwheel is defined as the “wheel of a cart” and a “circular sideways handspring with the arms and legs extended.”  Figures 1-4 of US 382 illustrate that the inlet end cap and the outlet end cap is equipped with a circular check valve to control fluid flow through the pump (see col. 2, lines 49-52, col. 7, lines 9-26 and figures 1 & 2).  
In the pump of US 368, “[E]ach support rib 30 may be moveably engaged at opposing ends to respective opposing end caps 20, 25, such as via a hinge assembly 60 and a linear motor 40. In a preferred embodiment, each end of rib 30 may be moveably engaged with a linear motor 40, such that linear motors 40 oppose each other on each rib” (see col. 6, lines 48-53; see also figures 1, 2 & 4 and col. 2, line 53 – col. 3, line 17, col. 3, line 53 – col. 4, & line 26), which is deemed an outer driver formed between the bladder and the outer pump casing through a side connector.  
US 368 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pump of US 368 in the device of modified US 529 because the pump of US 368 provides “variable displacement volume per reciprocation cycle. In addition, the rate of surge or fluid acceleration during a discharge stroke may be selectively varied during the discharge stroke. Such option may be desirable in simulating the pumping characteristics of the human heart” (see col. 9, lines 48-54) and is a highly efficient pump that is inexpensive to manufacture and maintain (col. 1, lines 5-12).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 529 in view of US 368 is substantially identical to the claimed pump of the present application, and therefore, the structure of modified US 529 in view of US368 is presumed inherently capable of pumping being provided through the hinge (60) and linear motor (40) that cyclically injects and sucks air or liquid into the compartment formed between the bladder and said outer pump casing, through a housing (10), end caps (20, 25) and ribs (30). 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 529 in view of US 765 and CN 532 as applied to claim 8 above, and further in view of US PAT 6607386 (hereinafter US 368). 
Regarding claim 13, modified US 529 and CN 532 discloses the invention as discussed above in claim 8. Further, modified US 529 and CN 532 does not explicitly disclose a pump, equipped with a flexible and impermeable membrane installed inside a hermetically sealed rigid casing having cartwheel-like valves at the inlet and outlet, a pumping being provided through an outer driver that cyclically injects and sucks air or liquid into the compartment formed between said membrane and said outer pump casing, through a side connector.
US 368 discloses a linear pump for pumping a fluid, such as blood in an extracorporeal device (see col. 2, lines 39-52, col. 3, lines18-35, col. 4, lines 23-36).  A detailed discussion of the disclosure of US 368 is presented above (see rejection of claim 10, wherein US 529 in view of US 765 form the basis of the rejection).  US 368 is herein applied for the same reasoning and motivation.  
US 368 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pump of US 368 in the device of modified US 529 in view of CN 532 because the pump of US 368 provides “variable displacement volume per reciprocation cycle. In addition, the rate of surge or fluid acceleration during a discharge stroke may be selectively varied during the discharge stroke. Such option may be desirable in simulating the pumping characteristics of the human heart” (see col. 9, lines 48-54) and is a highly efficient pump that is inexpensive to manufacture and maintain (col. 1, lines 5-12). Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 529 in view of CN 532 and US 368 is substantially identical to the claimed pump of the present application, and therefore, the structure of modified US 529 in view of CN 532 and US368 is presumed inherently capable of pumping being provided through the hinge (60) and linear motor (40) that cyclically injects and sucks air or liquid into the compartment formed between the bladder and said outer pump casing, through a housing (10), end caps (20, 25) and ribs (30). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 529 in view of US 765 and CN 532 and JP 312 as applied to claim 9 above, and further in view of US PAT 6607386 (hereinafter US 368). 
Regarding claim 14, modified US 529 in view of CN 523 and JP 312 discloses the invention as discussed above in claim 9. Further, modified US 529 in view of CN 523 and JP 312 does not explicitly disclose a pump, equipped with a flexible and impermeable membrane installed inside a hermetically sealed rigid casing having cartwheel-like valves at the inlet and outlet, a pumping being provided through an outer driver that cyclically injects and sucks air or liquid into the compartment formed between said membrane and said outer pump casing, through a side connector.
US 368 discloses a linear pump for pumping a fluid, such as blood in an extracorporeal device (see col. 2, lines 39-52, col. 3, lines18-35, col. 4, lines 23-36).  A detailed discussion of the disclosure of US 368 is presented above (see rejection of claim 10, wherein US 529 in view of US 765 form the basis of the rejection).  US 368 is herein applied for the same reasoning and motivation.  
US 368 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pump of US 368 in the device of modified US 529 in view of CN 523 and JP 312 because the pump of US 368 provides “variable displacement volume per reciprocation cycle. In addition, the rate of surge or fluid acceleration during a discharge stroke may be selectively varied during the discharge stroke. Such option may be desirable in simulating the pumping characteristics of the human heart” (see col. 9, lines 48-54) and is a highly efficient pump that is inexpensive to manufacture and maintain (col. 1, lines 5-12). Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified US 529 in view of CN 523, JP 312 and US 368 is substantially identical to the claimed pump of the present application, and therefore, the structure of modified US 529 in view of CN 523, JP 312 and US 368 is presumed inherently capable of pumping being provided through the hinge (60) and linear motor (40) that cyclically injects and sucks air or liquid into the compartment formed between the bladder and said outer pump casing, through a housing (10), end caps (20, 25) and ribs (30). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2017/0350529 (hereinafter US 529) in view of US PUB 2010/0187176 (hereinafter US 176).  
Regarding claim 7, US 529 discloses a membrane valve for controlling flow and pressure relief in order to control the flow of blood in an extracorporeal circulation (CEC) device (see paragraphs [0001], [0008]-[0011], [0025]-[0030] and [0069]-[0071]), which is deemed a residual blood connection and recovery equipment comprising a flow limiting valve.  
US 529 discloses that the “membrane valve (1) for controlling flow and pressure relief of the present disclosure may be used as an adjustable relief valve…” (see paragraph [0041]).  That is, “[W]hen applying a positive pressure (P+) or negative (P-) in the control door (10), the valve can be open or closed, so that to interrupt or control the flow rate through the valve. This control may, including, be made at a distance, through the air or fluid, or through an actuator coupled directly to the valve (1)….” (see paragraph [0043]; see also paragraphs [0045]-[0057]), which is deemed automatically regulates a resistance in a line as a function of an inlet pressure, an opening of the valve being proportional to the flow and a hematocrit.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 529 is substantially identical to the claimed flow limiting valve of the present application, and therefore, the structure of US 529 is presumed inherently capable of automatically regulating a resistance in a line as a function of an inlet pressure, an opening of the valve being proportional to the flow and a hematocrit. 
US 529 discloses that the membrane valve is applicable for blood flow control and can be used in devices for extracorporeal circulation (CEC).  US 529 discloses that in “CEC, blood is pumped at flows greater than 5 liters per minute. These flows generate high pressures, being able to exceed 300 mmHg, which generates risks of damages to devices such as hemoconcentrators and hemofilters” (see paragraph [0010]; see also paragraphs [0009] and [0011]).  US 529 explicitly discloses that the membrane valve can be used with a hemofilter but does not explicitly disclose the membrane valve being disposed at the exit of a hemofilter.  
US 176 discloses a device for haemodiafiltration comprising a haemofilter (11), a liquid pump (20), a blood pump (15), and at least three valves (18, 19, 21, 14, 16 & 17) (see paragraphs [0001], [0021]-[0028] and figures 1-4).  
US 176 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid processing.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute one or more of the valves of US 176 with the membrane valve of US 529 and reasonably expect the resulting apparatus to work as US 176 intended.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 529 in view of US 176 as applied to claim 7 above, and further in view of CN 105889532 (hereinafter CN 532).  
Regarding claim 8, US 529 in view of US 176 discloses the invention as discussed above in claim 7. Further, US 529 in view of US 176 discloses a casing of the membrane valve (see figure 1, “said folded membrane (7) is assembled inside the valve body (1), in order to form two distinct enclosures, one inner enclosure (8) to said folded membrane (3), like a flow line segment, and other enclosure (9) forming another space between said membrane (7) and the inner wall of the body (2), composing one type of air chamber.” See paragraph [0029]), which is deemed a casing of the valve, as recited in claim 8.  
US 529 in view of US 176 does not explicitly disclose a small piston installed in a casing and does not explicitly disclose a pressure sensor embedded in the casing of the valve.  Further, as stated above, the term “small” is a relative term. For the sake of compact prosecution, the claimed small piston is understood as a piston. 
CN 532 discloses a flow control valve comprising a pressure sensor (8) that senses the flow rate within the flow control valve and a controller (6) comprising a control rod (6-2) and a spring (4) (see figure 1 and paragraphs [0007], [0010], [0011], [0017], [0019], [0020], [0029], [0030]).  CN 532 discloses “[W]hen the pressure sensor senses that the flow rate exceeds the limit, the alarm light is on, and the controller can be moved downward to reduce the flow until the alarm light is off. The flow rate at this time is lower than the set flow rate. The distance the controller moves down can precisely control the flow rate” (see paragraph [0017]).  
CN 532 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid processing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a pressure sensor and a controller with a control rod and a spring, as disclosed in CN 532, to the device of US 529 in view of US 176 in order to monitor and control the rate of the flow of fluid through the membrane valve of US 529 in view of US 176.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 529 in view of US 176 and CN 532 is substantially identical to the claimed small piston of the present application, and therefore, the structure of US 529 in view of US 176 and CN 532 is presumed inherently capable of adjusting an opening pressure thereof at a beginning of a process.  Furthermore, the structure of modified US 529 in view of CN 532 is substantially identical to the claimed pressure sensor of the present application, and therefore, the structure of modified US 529 in view of CN 532 is presumed inherently capable of being embedded in the casing of the valve to ensure a precise adjustment of the opening pressure and also to monitor a pressure at the outlet of the filter during the process.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 529 in view of US 176 and CN 532 as applied to claim 8 above, and further in view of JP 2017-520312 (hereinafter JP 312).
Regarding claim 9, US 529 in view of US 176 and CN 532 discloses the invention as discussed above in claim 8. Further, US 529 in view of US 176 and CN 532 does not explicitly disclose a second pressure sensor installed in the entrance chamber of the hemofilter. 
JP 312 discloses device for aspirating blood during a surgical procedure and transferring it to a secretion collection container that addresses concerns regarding unexpected increase in blood arising from surgical wounds (see paragraphs [0001], [0011], and [0013]).  The device of JP 312 comprises several valves, filter and pressure sensors ((see paragraphs [0013], [0015]-[0022], [0034], [0036], [0052]-[0054], [0058]-[0060], [0064]-[0066] and figures 4, 7, 8, & 10-14).  JP 312 disclose that the “patient is further protected from harm by the preferred presence of the positive pressure valve 12 on the suction hose 10. Preferably, pressure sensor 101 also monitors pressure in the aspiration line.  This pressure sensor 101 is preferably likewise part of the device 1 according to the invention and is preferably connected to the control of the device 1 , in particular to the control of the positive pressure pump 150” (see paragraph [0064]).  Additionally, pressure sensors, (161) & (171), “are preferably present to monitor and in some embodiments control the pressure developed in the corresponding pumps” (see paragraph [0066]; see also figures 7-9 & 10-14).  Thus, JP 312 discloses a pressure sensor being present at the inlet and outlet of the container (18) comprising the filter device (188)/(186) (see figures 7-9 & 10-14).  
JP 312 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the device of US 529 in view of US 176 and CN 532 a second pressure sensor at the entrance of the hemofilter, as disclosed in JP 312, in order to monitor and control the rate of the flow of fluid at the entrance of the filter US 529 in view of US 176 and CN 532.  JP 312 discloses a pressure sensor at the entrance of and at the exit of a filter device.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 529 in view of US 176, CN 532and JP 312 is substantially identical to the claimed second pressure sensor of the present application, and therefore, the structure of US 529 in view of US 176, CN 532 and JP 312 is presumed inherently capable of measuring the filter inlet pressure, together with the first pressure sensor, to allow the calculation of TMP during the process.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 529 in view of US 176 as applied to claim 7 above, and further in view of US PAT 6607386 (hereinafter US 368)
Regarding claim 10, US 529 in view of US 176 discloses the invention as discussed above in claim 7. Further, US 529 in view of US 176 does not explicitly disclose a pump, equipped with a flexible and impermeable membrane installed inside a hermetically sealed rigid casing having cartwheel-like valves at the inlet and outlet, a pumping being provided through an outer driver that cyclically injects and sucks air or liquid into the compartment formed between said membrane and said outer pump casing, through a side connector.
US 368 discloses a linear pump for pumping a fluid, such as blood in an extracorporeal device (see col. 2, lines 39-52, col. 3, lines18-35, col. 4, lines 23-36).  A detailed discussion of the disclosure of US 368 is presented above (see rejection of claim 10, wherein US 529 in view of US 765 form the basis of the rejection).  US 368 is herein applied for the same reasoning and motivation.  
US 368 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pump of US 368 in the device of US 529 in view of US 176 because the pump of US 368 provides “variable displacement volume per reciprocation cycle. In addition, the rate of surge or fluid acceleration during a discharge stroke may be selectively varied during the discharge stroke. Such option may be desirable in simulating the pumping characteristics of the human heart” (see col. 9, lines 48-54) and is a highly efficient pump that is inexpensive to manufacture and maintain (col. 1, lines 5-12).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 529 in view of US 176 and US 368 is substantially identical to the claimed pump of the present application, and therefore, the structure of US 529 in view of US 176 and US368 is presumed inherently capable of pumping being provided through the hinge (60) and linear motor (40) that cyclically injects and sucks air or liquid into the compartment formed between the bladder and said outer pump casing, through a housing (10), end caps (20, 25) and ribs (30).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 529 in view of US 176 and CN 532 as applied to claim 8 above, and further in view of US PAT 6607386 (hereinafter US 368). 
Regarding claim 13, US 529 in view of US 176 and CN 532 discloses the invention as discussed above in claim 8. Further, US 529 in view of US 176 and CN 532 does not explicitly disclose a pump, equipped with a flexible and impermeable membrane installed inside a hermetically sealed rigid casing having cartwheel-like valves at the inlet and outlet, a pumping being provided through an outer driver that cyclically injects and sucks air or liquid into the compartment formed between said membrane and said outer pump casing, through a side connector.
US 368 discloses a linear pump for pumping a fluid, such as blood in an extracorporeal device (see col. 2, lines 39-52, col. 3, lines18-35, col. 4, lines 23-36). A detailed discussion of the disclosure of US 368 is presented above (see rejection of claim 10 wherein US 529 in view of US 765 form the basis of the rejection).  US 368 is herein applied for the same reasoning and motivation.  
US 368 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pump of US 368 in the device of US 529 in view of US 176 and CN 532 because the pump of US 368 provides “variable displacement volume per reciprocation cycle. In addition, the rate of surge or fluid acceleration during a discharge stroke may be selectively varied during the discharge stroke. Such option may be desirable in simulating the pumping characteristics of the human heart” (see col. 9, lines 48-54) and is a highly efficient pump that is inexpensive to manufacture and maintain (col. 1, lines 5-12).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 529 in view of US 176, CN 532 and US 368 is substantially identical to the claimed pump of the present application, and therefore, the structure of US 529 in view of US 176, CN 532 and US368 is presumed inherently capable of pumping being provided through the hinge (60) and linear motor (40) that cyclically injects and sucks air or liquid into the compartment formed between the bladder and said outer pump casing, through a housing (10), end caps (20, 25) and ribs (30).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 529 in view of US 176 and CN 532 and JP 312 as applied to claim 9 above, and further in view of US PAT 6607386 (hereinafter US 368). 
Regarding claim 14, US 529 in view of US 176, CN 532 and JP 312 discloses the invention as discussed above in claim 9. Further, US 529 in view of US 176, CN 532 and JP 312 does not explicitly disclose a pump, equipped with a flexible and impermeable membrane installed inside a hermetically sealed rigid casing having cartwheel-like valves at the inlet and outlet, a pumping being provided through an outer driver that cyclically injects and sucks air or liquid into the compartment formed between said membrane and said outer pump casing, through a side connector.
US 368 discloses a linear pump for pumping a fluid, such as blood in an extracorporeal device (see col. 2, lines 39-52, col. 3, lines18-35, col. 4, lines 23-36). A detailed discussion of the disclosure of US 368 is presented above (see rejection of claims 10 and 13 wherein US 529 in view of US 765 form the basis of the rejection).  US 368 is herein applied for the same reasoning and motivation.  
US 368 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pump of US 368 in the device of US 529 in view of US 176 and CN 532 because the pump of US 368 provides “variable displacement volume per reciprocation cycle. In addition, the rate of surge or fluid acceleration during a discharge stroke may be selectively varied during the discharge stroke. Such option may be desirable in simulating the pumping characteristics of the human heart” (see col. 9, lines 48-54) and is a highly efficient pump that is inexpensive to manufacture and maintain (col. 1, lines 5-12).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 529 in view of US 176, CN 532, JP 312 and US 368 is substantially identical to the claimed pump of the present application, and therefore, the structure of US 529 in view of US 176, CN 532, JP 312 and US 368 is presumed inherently capable of pumping being provided through the hinge (60) and linear motor (40) that cyclically injects and sucks air or liquid into the compartment formed between the bladder and said outer pump casing, through a housing (10), end caps (20, 25) and ribs (30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773 



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773